COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 JESUS MORA,                                     §
                                                                  No. 08-13-00362-CR
                              Appellant,         §
                                                                    Appeal from the
 v.                                              §
                                                               34th Judicial District Court
 THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                              Appellee.          §
                                                                  (TC# 20120D05484)
                                                 §

                                           OPINION

       Jesus Mora appeals the judgment convicting him of continuous sexual abuse of a child and

sentencing him to life imprisonment. In one issue, Mora challenges the sufficiency of the

evidence supporting his conviction. We affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Mora was charged with continuous sexual abuse of D.S. occurring between June 1,

2012—the day Mora was released from a halfway home and moved into the apartment where D.S.

was residing—and September 30, 2012. At trial, D.S. related that Mora’s sexual abuse of her

began soon after he moved in and that it escalated in its perniciousness over the summer,

culminating in her rape in August 2012. According to D.S., on separate occasions throughout the

relevant time frame and before her rape, Mora touched her breasts eight or nine times, inserted his

fingers in her vagina two or three times, and made her touch his erect penis three times. Mora

admitted to the jurors that he raped D.S. but disputed the notion that he committed the other acts of
sexual abuse reported by D.S.

                             SUFFICIENCY OF THE EVIDENCE

       To establish the offense of continuous sexual abuse of a child, the State must prove three

elements: (1) the defendant “commit[ted] two or more acts of sexual abuse[;]” (2) “during a

period that is 30 or more days in duration[;]” and (3) “at the time of the commission of each of the

acts of sexual abuse, the [defendant was] 17 years of age or older and the victim [was] a child

younger than 14 years of age.” TEX.PENAL CODE ANN. § 21.02(b)(West Supp. 2014). On

appeal, Mora does not challenge the sufficiency of the evidence supporting the first and third

elements.    Instead, he challenges the sufficiency of the evidence supporting the second

element—that the incidents of sexual abuse occurred during a period of 30 days or more in

duration. Mora asserts his conviction cannot rest exclusively on D.S.’s uncorroborated testimony

because it is too inexact to “establish the continuity of abuse element” “in light that the State had

the wherewithal to easily establish a somewhat-accurate time-frame of sexual abuse.” We

disagree. A complainant’s testimony alone is sufficient to support a conviction for continuous

sexual abuse of a child.      See TEX.CODE CRIM.PROC.ANN. art. 38.07 (West Supp. 2014).

Moreover, proof of exact dates is not required to be convicted of the offense of continuous sexual

abuse. See TEX.PENAL CODE ANN. § 21.02(d)(“[M]embers of the jury are not required to agree

unanimously on which specific acts of sexual abuse were committed by the defendant or the exact

date when those acts were committed.”). Here, D.S. testified in detail to multiple instances of

abuse spanning the summer between her fourth and fifth grade school years. Although her

testimony did not identify the times and dates when these incidents took place, it indicated a period

of time more than 30 days in duration. With the aid of a timeline of her living arrangements and

school years, D.S. was able to recall that she was living with her aunt and completing fourth grade

                                                 2
when Mora began sexually abusing her. And with the aid of a timeline of the summer months,

D.S. was able to recount that Mora touched her breasts at “[t]he end of the [school] year[,]”

inserted his fingers in her vagina beginning in June and continuing “over the various points over

the summer,” made her touch his erect penis “the later part of July[,]” and raped her at “the end of

summer.” When given the appropriate deference and viewed in the light most favorable to the

jury’s verdict, D.S.’s testimony alone is sufficient to prove Mora committed two or more acts of

sexual abuse during a period of 30 days or more in duration. See Temple v. State, 390 S.W.3d
341, 360 (Tex.Crim.App. 2013)(in reviewing a challenge to the sufficiency of the evidence

supporting a jury’s guilty verdict, the appellate court considers all of the evidence in the light most

favorable to the verdict and remains mindful of the jury’s role as the sole judge of the credibility of

the witnesses and the weight to be given their testimony); Smith v. State, 340 S.W.3d 41, 48

(Tex.App.--Houston [1st Dist.] 2011, no pet.)(“The Legislature recently created the offense of

continuous sexual abuse of a child in response to an expressed need to address sexual assaults

against young children who are typically unable to give precise dates when there are ongoing acts

of sexual abuse”); Williams v. State, 305 S.W.3d 886, 890 n.7 (Tex.App.--Texarkana 2010, no

pet.) (“Arguably this [the child’s inability to articulate the exact dates when the abuse occurred] is

precisely the kind of situation the Legislature considered when enacting Section 21.02 of the Texas

Penal Code.”).

       As noted above, Mora contends his conviction must be set aside because it rests solely on

the uncorroborated testimony of a child unable to articulate the exact times and dates of the

continuous sexual abuse. In support of the proposition that corroboration is required when two or

more acts of sexual abuse are alleged to have occurred “within one season—arguably within the 30

day required threshold[—]” Mora cites Michell v. State, 381 S.W.3d 554 (Tex.App.--Eastland

                                                  3
2012, no pet.). But Michell does not stand, nor can it be read so broadly as to stand, for this

proposition.

       In Michell, the court affirmed the appellant’s conviction for continuous sexual abuse of her

step-daughter and step-son. The child claimed she had been sexually abused for years but could

not provide specific dates. 381 S.W.3d at 556-57, 561-64. Instead, the child recounted “the

details of where [the incidents of sexual abuse] took place, the grade she was in at school at the

time, or what the season of the year was at the time of the sexual abuse.” Id. at 561. In disposing

of the argument that the evidence was insufficient because “the State provided no specific date, but

rather relied on broad time ranges based solely on locations where the incidents allegedly

occurred[,]” the court noted that city records and the testimony of a homeowner supported the

conclusion that the acts of sexual abuse occurred for a period of time in excess of 30 days in

duration. Id. at 560, 562-64. But in concluding that the evidence was sufficient, the court never

stated that corroboration of the child’s testimony was required, nor did the court intimate that the

conviction would not have stood absent corroboration.

       Mora’s issue is overruled.

                                         CONCLUSION

       The trial court’s judgment is affirmed.



March 20, 2015
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                 4